DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832) (of record), Markow (US 4,111,249) (of record), Travers (US 3,237,669) (of record), and Otsuji (US 2010/0300588) (of record). 



    PNG
    media_image1.png
    739
    496
    media_image1.png
    Greyscale

Orlowski further discloses that the middle part comprises a radially outer surface having, in a meridian plane, a meridian profile having a midpoint and a radius of curvature at its midpoint, and each said lateral part comprising a radially outer surface having a meridian profile having a midpoint and a radius of curvature at its midpoint, wherein the meridian profile of the radially outer surface of each said 

    PNG
    media_image2.png
    656
    584
    media_image2.png
    Greyscale

However, Orlowski does not expressly disclose a tread pattern. 

While Travers does not expressly recite that an other of the axial walls is arc-shaped having respective arc ends less than the middle width, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the shape of the middle lugs as desired. Otsuji teaches a tire tread comprising 
However, modified Orlowski does not expressly disclose that at a high pressure the radially outer surface of the middle part of middle width is fully in contact with the ground and the radially outer surfaces of the lateral parts of lateral width are not in contact with the ground, or that at a low pressure, the radially outer surfaces of the middle part of middle width and of the lateral parts of lateral width are fully in contact with the ground.
Orlowski further discloses that the ideal tire pressure varies in agricultural vehicles, depending on operating conditions ([0013]). The advantage of use under overload (i.e. high pressure) is that the productivity of harvesting operations with the agricultural vehicle is increased, and the advantage of use at under-pressure (i.e. low pressure) is that the compaction of the ground and damage to crops as the agricultural vehicle passes is decreased ([0013]). Markow teaches that it is also known in the tire art that in a high or inflated condition, a tire will run with substantially small departures from the concentric, 
The examiner notes that the only substantive claimed structure for the tire is: “the tread comprising raised elements separated from one another at least in part by grooves running radially towards an outside from a bottom surface as far as the tread surface over a radial height at least equal to 30 mm and at most equal to a radial thickness of the tread”; “wherein the meridian profile of the radially outer surface of each said lateral part is radially on an inside of the meridian profile of the radially outer surface of the middle part and wherein a radial distance between the midpoint of the meridian profile of the radially outer surface of each said lateral part and the meridian profile of the radially outer surface of the middle part is at least equal to 0.5 times the radial thickness of the tread”; and “wherein respective raised elements in the middle part each comprise respective middle lugs that are defined axially by circumferentially extending walls and circumferentially by arcuate axially extending walls, wherein one of the axial walls is arc-shaped having respective arc ends corresponding to the middle width and an other of the axial walls is arc-shaped having respective arc ends less than the middle width”. The remaining claim limitations do not define or require any particular structure or structural elements to the tire. For example, the lateral parts have no structural elements or features, therefore, any portion of the tread that is 5% to 20% of the total width and extends axially inward from the axial end of the tread surface may . 

Claims 2-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832) (of record), Markow (US 4,111,249) (of record), Travers (US 3,237,669) (of record), and Otsuji (US 2010/0300588) (of record) as applied to claim 1 above, and further in view of Nguyen et al. (US 2006/00118220) (of record).

Regarding claims 2-3 and 8, modified Orlowski does not expressly discloses that the radius of curvature at the midpoint of the meridian profile of the radially outer surface of the middle part is at least equal to the radius of curvature at the midpoint of the meridian profile of the radially outer surface of each said lateral part, that the radius of curvature at the midpoint of the meridian profile of the radially outer surface of the middle part is at least equal to 1.1 times the radius of curvature at the midpoint of the meridian profile of the radially outer surface of each said lateral part, or that the radius of curvature at the midpoint of the meridian profile of the radially outer surface of the middle part is at least equal to 1.2 times the radius of curvature at the midpoint of the meridian profile of the radially outer surface of each said lateral part.
Nguyen teaches a pneumatic tire wherein the radius of curvature (RS) (Fig. 1: R3) at the midpoint of the meridian profile of the radially outer surface of each said lateral part (Fig. 1: 50) is preferably equal to 0.25 to 0.5 times the radius of curvature (Fig. 1: R2) of a second region (Fig. 1: 48) ([0034]), wherein the radius of curvature (Fig. 1: R2) of a second region (Fig. 1: 48) is equal to 0.2 to 0.5 times the radius of curvature (RC) (Fig. 1: R1) of the first region (Fig. 1: 46) ([0034]), and in this manner the differing radii of S) (Fig. 1: R3) is in the range of 0.05 to 0.25 times the radius of curvature (RC) (Fig. 1: R1), or alternatively the radius of curvature (RC) (Fig. 1: R1) is 20 to 4 times the radius of curvature (RS) (Fig. 1: R3). Accordingly, having the radius of curvature (RC) (Fig. 1: R1) at the midpoint of the meridian profile of the radially outer surface of the middle part in the range of 4 to 20 times the radius of curvature (RS) (Fig. 1: R3) at the midpoint of the meridian profile of the radially outer surface of each said lateral part overlaps with all of the claimed ranges of at least equal to 1.2 times, at least equal to 1.1 times and at least equal to the radius of curvature (RS) at the midpoint of the meridian profile of the radially outer surface of each said lateral part. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the relationship of the radius of curvature (RC) at the midpoint of the meridian profile of the radially outer surface of the middle part the radius of curvature (RS) at the midpoint of the meridian profile of the radially outer surface of each said lateral part. Even though Nguyen does not teach an agricultural tire, Nguyen is silent as to the intended use and type of the tire, and furthermore Nguyen merely teaches a preferred range of radii of curvature for the tread surface when in road use, which would also be applicable to the tire disclosed by Orlowski, which is also capable of use on the road. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Orlowski in order to provide that the radius of curvature at the midpoint of the meridian profile of the radially outer surface of the middle part is at least equal 1.2 times, and thereby 1.1 times and 1 times (i.e. equal to), the radius of curvature at the midpoint of the meridian profile of the radially outer surface of each said lateral part so as to preserve the wear balance of the tire, as taught by Nguyen.

Claims 4-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832) (of record), Markow (US 4,111,249) (of record), Travers (US 3,237,669) (of record), and Otsuji (US 2010/0300588) (of record) as applied to claim 1 above, and further in view of Rolland et al. (US 2013/0284335) (of record).

Regarding claims 4-6 and 9-10, Orlowski further illustrates two intermediate parts, each said intermediate part being axially delimited by the middle part and one said lateral part (See annotated Fig. 1 above in claim 1). However, modified Orlowski does not expressly disclose that the middle part has a middle voids volume ratio (TEC), that each said lateral part has a lateral voids volume ratio (TES), or that each said intermediate part has an intermediate voids volume ratio (TEI). 
Rolland teaches that an important parameter regarding wet traction is void volume ratio (VVR) ([0048]). This parameter measures the tread's ability to evacuate or communicate water or other matter away from the contact patch once the matter has entered the network of grooves or other voids of the tread ([0048]). If the VVR is too high, then the tread rigidity can be compromised which leads to increased rolling resistance and tread wear ([0048]). If too little VVR is present, then the water or other matter cannot be effectively removed from the contact patch quick enough, which can lead to a decreased wet traction performance and an increased probability of hydroplaning ([0048]). In other words, the voids volume ratio of the tread is a result effective variable. While Rolland does not explicitly disclose the value for a middle voids volume ratio (TEC), a lateral voids volume ratio (TES), or an intermediate voids volume ratio (TEI), it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said respective voids volume ratios. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the middle voids volume ratio C) in a range of at most equal to 20% and thereby 30%, the lateral voids volume ratio (TES) in a range of at least equal to 60% and thereby at least equal to 50%, or the intermediate voids volume ratio (TEI) in a range of at least equal to 60% and thereby at least equal to 50%. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Orlowski in order to optimize the middle voids volume ratio (TEC), lateral voids volume ratio (TES), and intermediate voids volume ratio (TEI) so as to effectively remove water or other matter from the contact patch quickly, improve wet traction performance, decrease the probability of hydroplaning, and decrease rolling resistance and tread wear, as taught by Rolland. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlowski (WO 2014/001378, see English equivalent US 2015/0165832) (of record), Markow (US 4,111,249) (of record), Travers (US 3,237,669) (of record), and Otsuji (US 2010/0300588) (of record) as applied to claim 1 above, and further in view of Ikuta (US 2016/0101653) (of record).

Regarding claim 7, modified Orlowski discloses the raised elements of the middle part and of each said lateral part extending radially outwards from the bottom surface out to the tread surface over a radial height, as discussed above in claim 1. However, modified Orlowski does not expressly disclose that any raised element of the middle part comprises a first elastomer compound extending radially towards the inside from the radially outer surface over a radial distance at least equal to 0.5 times and at most equal to 1 times the radial height or that any raised element of each said lateral part comprises a second elastomer compound extending radially inwards from the radially outer surface over a radial distance at least equal to 0.5 times and at most equal to 1 times the radial height. 
Ikuta teaches a tire tread (Figs. 1-2: 16) comprising a middle part (Figs. 1-2: 20) and two lateral parts (Figs. 1-2: 26), and raised elements (Fig. 2: 20, 26) between grooves (Fig. 2: 18, 22) in each middle . 

Response to Arguments
Applicant's arguments filed 08/31/2021 have been fully considered but they are not persuasive. 
On pages 7-8 of the Remarks, Applicant argues the space between two raised elements must be a groove, although not labeled, and that the raised elements 4 in Figure 2 are defined axially by circumferential grooves and circumferentially by axial grooves, wherein one of the axial grooves is arc-shaped having respective arc ends corresponding to the middle width and an other of the axial grooves is arc-shaped having respective arc ends less than the middle width. The examiner notes that the arguments are now moot in light of the claim amendments. However, the examiner maintains the arguments presented in the 35 USC 112(a) rejection of the 06/08/2021 Final Rejection, as well as the arguments presented in the 08/11/2021 Advisory Action, wherein the response to this argument was provided in great detail, and does not find Applicant’s arguments on this point to be persuasive. 
On pages 10-11 of the Remarks, Applicant provides explanation as to the uses of an agricultural tire, as well as arguing that the structure of the tread as claimed is not disclosed in the prior art. Applicant further describes the claimed structure of the tread and argues that the tread pattern expressly recited in claim 1 is not disclosed in the cited references. The examiner refers to the detailed rejection above. 
On page 11 of the Remarks, Applicant argues that Orlowski is silent as to the lug pattern and that there is no reason to modify Orlowski to provide respective middle lugs defined axially by circumferential grooves and circumferentially by axial grooves, one of the axial grooves is arc-shaped having respective arc ends corresponding to the middle width and an other of the axial grooves is arc-shaped having respective arc ends less than the middle width because the required road contact would be affected. The examiner does not find this argument to be persuasive. As discussed in the detailed rejection above, 
On page 11 of the Remarks, Applicant argues that Markow discloses that more of the circumferential surface area of a tire is in contact with the road surface. In contrast, as claimed the lateral width portions are in contact with the road surface at low pressure. Applicant has not provided a citation to the portion of the reference which recites this teaching, thus the examiner is unsure what disclosure in Markow Applicant is referencing. Moreover, the claim limitation requires that “at the low pressure, the radially outer surfaces of the middle part of middle width and of the lateral parts of lateral width are fully 
On page 12 of the Remarks, Applicant argues that Travers fails to disclose at least the claimed arcuate axial grooves. The examiner refers to the detailed rejection above wherein the combination of Travers and Otsuji disclose the claimed arcuate axial grooves. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/SEDEF E PAQUETTE/Examiner, Art Unit 1749